DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-5, 11-19, 22, 23, 25 and 26 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s IDS submitted 2/15/2021 did not contain any references that teach or suggest the missing subject matter discussed below. The most relevant prior art is another disclosure by Haddock et al. (PGPUB 20070159562), which is the same patent family as the CN 101395520 on the new IDS. It contains a Fresnel type lens with spacers, but does not teach or suggest placing the spacers in the active optical area (Fig. 10a for example). For the same reasons as below, it would not be obvious to modify the spacers of this lens to be located in the optical region. 
The previous reasons for allowance remain below.
Applicant’s amendment submitted 10/12/2020 includes subject matter previously indicated as allowable into each independent claim. Applicant amended independent claims 1, 11 and 12 to include a plurality of physically separate spacers that each are disposed on one of the plurality of lens structures. Applicant argues on page 12 section d of their remarks dated 4/20/2020 how the prior art fails to disclose this feature. Further, modification of Haddock in view of Ando (both of record) to include this feature would result in breaking the optical element by introducing features into the optically active region of the device that would degrade the optical performance. Further, there would be no motivation to include such features into the Haddock and Ando combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872